PER CURIAM.
We accepted jurisdiction to review Bon-durant v. Geeker, 499 So.2d 909 (Fla. 1st DCA 1986), based on apparent conflict with Public Health Trust v. Knuck, 495 So.2d 834 (Fla.3d DCA 1986), and Brogan v. Mullins, 452 So.2d 940 (Fla. 5th DCA 1984). Upon closer examination, we find no express and direct conflict of decisions as is required by article V, section 3(b)(3) of the Florida Constitution. Accordingly, we dismiss the petition for review as improvidently granted.
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARRETT, GRIMES and KOGAN, JJ., concur.